        Case 1:20-cv-03127-SAB                   ECF No. 109-3            filed 11/04/20            PageID.3140 Page 1 of 7
RETAIL Summary Report for "Political and Election Mail -- "All Clear" Checklist for Delivery/Retail Units" from 11/03/2020 to 11/03/2020 for
"CENTRAL | DETROIT | All MPOOs"
Area       District   MPOO         Facility Name                  Total Count       No             Incomplete Non-            Certified %
                      or ZIP                                                        Response                     Compliant              Certified
CENTRAL Detroit       MPOO 0       Brightmoor Station             1                0              0              0            1         100.00
CENTRAL     Detroit     MPOO 0      College Park Station         1               0              0             0             1           100.00
CENTRAL     Detroit     MPOO 0      Fenkell                      1               0              0             0             1           100.00
CENTRAL     Detroit     MPOO 0      Ferndale Branch              1               0              0             0             1           100.00
CENTRAL     Detroit     MPOO 0      Fox Creek                    1               0              0             0             1           100.00
CENTRAL     Detroit     MPOO 0      George W. Young              1               0              0             0             1           100.00
                                    Finance
CENTRAL     Detroit     MPOO 0      Grand River Finance          1               0              0             0             1           100.00
CENTRAL     Detroit     MPOO 0      Grand Shelby Carr Anx        1               0              0             0             1           100.00
CENTRAL     Detroit     MPOO 0      Gratiot Station              1               0              0             0             1           100.00
CENTRAL     Detroit     MPOO 0      Grosse Pointe                1               0              0             0             1           100.00
CENTRAL     Detroit     MPOO 0      Hamtramck Annex              1               0              0             0             1           100.00
CENTRAL     Detroit     MPOO 0      Hamtramck Branch             1               0              0             0             1           100.00
CENTRAL     Detroit     MPOO 0      Harper Station               1               0              0             0             1           100.00
CENTRAL     Detroit     MPOO 0      Highland Park Branch         1               0              0             0             1           100.00
CENTRAL     Detroit     MPOO 0      Joyfield Station             1               0              0             0             1           100.00
CENTRAL     Detroit     MPOO 0      Kensington Station           1               0              0             0             1           100.00
CENTRAL     Detroit     MPOO 0      Livernois Station            1               0              0             0             1           100.00
CENTRAL     Detroit     MPOO 0      Mary E Mccoy Station         1               0              0             0             1           100.00
CENTRAL     Detroit     MPOO 0      Mount Elliott                1               0              0             0             1           100.00
CENTRAL     Detroit     MPOO 0      North End Station            1               0              0             0             1           100.00
CENTRAL     Detroit     MPOO 0      Northwestern Station         1               0              0             0             1           100.00
CENTRAL     Detroit     MPOO 0      Oak Park Branch              1               0              0             0             1           100.00
CENTRAL     Detroit     MPOO 0      Old Redford Finance          1               0              0             0             1           100.00
CENTRAL     Detroit     MPOO 0      Park Grove                   1               0              0             0             1           100.00
CENTRAL     Detroit     MPOO 0      Redford Branch               1               0              0             0             1           100.00
CENTRAL     Detroit     MPOO 0      Renaissance Center           1               0              0             0             1           100.00
                                    Finance
CENTRAL     Detroit     MPOO 0      River Rouge Branch Post      1               0              0             1             0           0.00
                                    Office
CENTRAL     Detroit     MPOO 0      Seven Oaks                   1               0              0             0             1           100.00
CENTRAL     Detroit     MPOO 0      Springwells Station          1               0              0             0             1           100.00
CENTRAL     Detroit     MPOO 0      Strathmoor Station           1               0              0             0             1           100.00
CENTRAL     Detroit     MPOO 1      Addison Main Office          1               0              0             0             1           100.00
CENTRAL     Detroit     MPOO 1      Adrian Main Office           1               0              0             0             1           100.00
CENTRAL     Detroit     MPOO 1      Albion Main Office           1               0              0             0             1           100.00
CENTRAL     Detroit     MPOO 1      Allen Main Office            1               0              0             0             1           100.00
CENTRAL     Detroit     MPOO 1      Blissfield Post Office       1               0              0             0             1           100.00
CENTRAL     Detroit     MPOO 1      Brighton Main Office         1               0              0             0             1           100.00
CENTRAL     Detroit     MPOO 1      Britton Main Office          1               0              0             0             1           100.00
CENTRAL     Detroit     MPOO 1      Brooklyn Main Office         1               0              0             0             1           100.00
CENTRAL     Detroit     MPOO 1      Camden Main Office           1               0              0             0             1           100.00
CENTRAL     Detroit     MPOO 1      Cement City Main Office      1               0              0             0             1           100.00
CENTRAL     Detroit     MPOO 1      Chelsea                      1               0              0             0             1           100.00
      Case 1:20-cv-03127-SAB                ECF No. 109-3   filed 11/04/20       PageID.3141 Page 2 of 7
CENTRAL   Detroit   MPOO 1   Clarklake Main Office      1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Clayton Main Office        1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Clinton Main Office        1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Concord Main Office        1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Deerfield Main Office      1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Dexter Main Office         1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Dundee Main Office         1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Frontier Main Office       1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Grass Lake Main Office     1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Gregory Main Office        1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Hamburg                    1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Hanover Main Office        1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Hillsdale Post Office      1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Homer Main Office          1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Horton Post Office         1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Hudson Main Office         1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Ida Main Office            1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Jackson Carrier Annex      1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Jackson Crossing Finance   1       0            0          0       1      100.00
                             OFC
CENTRAL   Detroit   MPOO 1   Jackson Postal Store       1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Jasper Main Office         1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Jerome Main Office         1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Jonesville Main Office     1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Lakeland Main Office       1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Lambertville               1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Leslie Post Office         1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Litchfield Main Office     1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Manchester Main Office     1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Manitou Beach Main         1       0            0          0       1      100.00
                             Office
CENTRAL   Detroit   MPOO 1   Michigan Center Post       1       0            0          0       1      100.00
                             Office
CENTRAL   Detroit   MPOO 1   Milan Main Office          1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Montgomery Post Office     1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Morenci Main Office        1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Mosherville Main Office    1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Munith Main Office         1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Napoleon Main Office       1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   New Hudson Main Office     1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   North Adams Main           1       0            0          0       1      100.00
                             Office
CENTRAL   Detroit   MPOO 1   Northville Main Office     1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Norvell Post Office        1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Onondaga Main Office       1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Onsted Main Office         1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Osseo Post Office          1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Ottawa Lake Main Office    1       0            0          0       1      100.00
      Case 1:20-cv-03127-SAB                ECF No. 109-3   filed 11/04/20       PageID.3142 Page 3 of 7
CENTRAL   Detroit   MPOO 1   Palmyra Main Office        1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Parma Main Office          1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Petersburg Main Office     1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Pinckney Main Office       1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Pittsford Main Office      1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Pleasant Lake Main         1       0            0          0       1      100.00
                             Office
CENTRAL   Detroit   MPOO 1   Reading Main Office        1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Riga Main Office           1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Rives Junction Main        1       0            0          0       1      100.00
                             Office
CENTRAL   Detroit   MPOO 1   Saline Main Office         1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Samaria Main Office        1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Sand Creek Main Office     1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Somerset Center Main       1       0            0          0       1      100.00
                             Off
CENTRAL   Detroit   MPOO 1   South Lyon Main Office     1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Spring Arbor Main Office   1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Springport Main Office     1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Stockbridge Main Office    1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Tecumseh Main Office       1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Temperance Main Office     1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Tipton Main Office         1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Waldron Post Office        1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Weston Main Office         1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Whitmore Lake Main         1       0            0          0       1      100.00
                             Office
CENTRAL   Detroit   MPOO 2   Allen Park                 1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Belleville                 1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Carleton Main Office       1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Dearborn                   1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Dearborn Annex             1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Dearborn Heights           1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Erie Branch                1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Flat Rock Main Office      1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Fort Dearborn Postal       1       0            0          0       1      100.00
                             Store / Westborn Mall
CENTRAL   Detroit   MPOO 2   Garden City Main Office    1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Greenmead Station          1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Grosse Ile                 1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Inkster                    1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Lasalle Branch             1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Lincoln Park               1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Livonia                    1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Luna Pier Branch           1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Maybee Branch              1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Melvindale                 1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Monroe                     1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   New Boston Main Office     1       0            0          0       1      100.00
      Case 1:20-cv-03127-SAB                ECF No. 109-3   filed 11/04/20       PageID.3143 Page 4 of 7
CENTRAL   Detroit   MPOO 2   Newport Branch            1        0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Penniman Station          1        0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Plymouth Main Office      1        0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Riverview Branch          1        0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Rockwood Main Office      1        0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Romulus Main Office       1        0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   South Rockwood Main       1        0            0          0       1      100.00
                             Office
CENTRAL   Detroit   MPOO 2   Southgate Branch          1        0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Taylor Main Office        1        0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Trenton Main Office       1        0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Whittaker Main Office     1        0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Willis Main Office        1        0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Wyandotte Main Office     1        0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Ypsilanti Main Office     1        0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Ypsilanti Township        1        0            0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Birmingham Main Office    1        0            0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Bloomfield Hills          1        0            0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Bloomfield Township       1        0            0          0       1      100.00
                             Branch
CENTRAL   Detroit   MPOO 3   Center Line Main Office   1        0            0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Clawson Main Office       1        0            0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Eastpointe                1        0            0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Farmington Hills Postal   1        0            0          0       1      100.00
                             Store
CENTRAL   Detroit   MPOO 3   Farmington Main           1        0            0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Franklin                  1        0            0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Fraser Main Office        1        0            0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Hazel Park                1        0            0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Lake Orion                1        0            0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Lathrup Village Branch    1        0            0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Milford                   1        0            0          0       1      100.00
CENTRAL   Detroit   MPOO 3   New Baltimore             1        0            0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Novi                      1        0            0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Oxford                    1        0            0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Retail Store              1        0            0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Rochester Hills Carrier   1        0            0          0       1      100.00
                             Annex
CENTRAL   Detroit   MPOO 3   Rochester Main Office     1        0            0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Roseville                 1        0            0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Saint Clair Shores Post   1        0            0          0       1      100.00
                             Office
CENTRAL   Detroit   MPOO 3   Southfield Main Office    1        0            0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Troy Post Office          1        0            0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Walled Lake               1        0            0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Waterford Carrier Annex   1        0            0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Waterford Main Office     1        0            0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Wixom                     1        0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Ann Arbor                 1        0            0          0       1      100.00
      Case 1:20-cv-03127-SAB             ECF No. 109-3      filed 11/04/20       PageID.3144 Page 5 of 7
CENTRAL   Detroit   MPOO 4   Auburn Hills Branch        1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Berkley Branch             1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Canton                     1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Clinton Macomb Annex       1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Clinton Township Branch    1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Cody Station               1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Downtown Flint             1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Flint Main Office          1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Great Lakes Crossing       1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Green Road Station         1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Liberty Station            1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Madison Heights            1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Madison Hts Carrier        1       0            0          0       1      100.00
                             Annex
CENTRAL   Detroit   MPOO 4   Mott Park Station          1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Mount Clemens              1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   North Side Station         1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Northeast Branch           1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Northwest Branch           1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Pontiac Main Office        1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Royal Oak                  1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Royal Oak Carrier Annex    1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Selfridge a N G B Branch   1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Shelby Township            1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   South University Station   1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Southeast Branch           1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Southwest                  1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Sterling Heights Branch    1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Utica                      1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Warren                     1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Wayne Main Office          1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   West Bloomfield Branch     1       0            0          1       0      0.00
CENTRAL   Detroit   MPOO 4   Westland Branch            1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Algonac Main Office        1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Allenton                   1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Almont                     1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Anchorville Main Office    1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Applegate Main Office      1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Armada                     1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Atlas Main Office          1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Attica Main Office         1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Avoca Main Office          1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Bad Axe Post Office        1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Bancroft                   1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Birch Run                  1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Birchwood Mall             1       0            0          0       1      100.00
      Case 1:20-cv-03127-SAB              ECF No. 109-3    filed 11/04/20       PageID.3145 Page 6 of 7
CENTRAL   Detroit   MPOO 5   Brown City Main Office    1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Burt Main Office          1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Byron Post Office         1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Capac Main Office         1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Carsonville Post Office   1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   China Twp Carrier Annex   1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Clarkston Carrier Annex   1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Clarkston Postal Store    1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Clio Post Office          1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Columbiaville Main        1       0            0          0       1      100.00
                             Office
CENTRAL   Detroit   MPOO 5   Croswell Main Office      1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Davisburg Main Office     1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Davison Main Office       1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Decker Main Office        1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Deckerville Main Office   1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Dryden Main Office        1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Durand Main Office        1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Emmett Main Office        1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Fair Haven Main Office    1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Fenton Main Office        1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Flushing Main Office      1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Forestville Main Office   1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Fostoria Main Office      1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Gaines Main Office        1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Genesee Main Office       1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Goodells Main Office      1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Goodrich Main Office      1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Grand Blanc Main Office   1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Hadley Main Office        1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Harbor Beach Main         1       0            0          0       1      100.00
                             Office
CENTRAL   Detroit   MPOO 5   Harsens Island Main       1       0            0          0       1      100.00
                             Office
CENTRAL   Detroit   MPOO 5   Hartland Main Office      1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Highland Main Office      1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Holly Main Office         1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Imlay City Main Office    1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Jeddo Main Office         1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Keego Harbor Main         1       0            0          0       1      100.00
                             Office
CENTRAL   Detroit   MPOO 5   Kinde Main Office         1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Lakeville Main Office     1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Lapeer Post Office        1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Lennon Post Office        1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Leonard Main Office       1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Lexington Main Office     1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Linden Main Office        1       0            0          0       1      100.00
      Case 1:20-cv-03127-SAB              ECF No. 109-3     filed 11/04/20       PageID.3146 Page 7 of 7
CENTRAL   Detroit   MPOO 5   Marine City Main Office    1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Marlette Main Office       1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Marysville Main Office     1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Melvin Main Office         1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Memphis Main Office        1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Metamora Main Office       1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Minden City Main Office    1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Montrose Main Office       1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Mount Morris Main          1       0            0          0       1      100.00
                             Office
CENTRAL   Detroit   MPOO 5   New Haven Main Office      1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   New Lothrop Main Office    1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   North Branch               1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   North Street               1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Ortonville Main Office     1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Otisville Main Office      1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Otter Lake Main Office     1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Peck Main Office           1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Port Austin Main Office    1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Port Hope Main Office      1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Port Huron Main Office     1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Port Sanilac Main Office   1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Richmond Main Office       1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Romeo                      1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Ruth Main Office           1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Saint Clair Main Office    1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Sandusky Main Office       1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Smiths Creek Main Office   1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Snover Main Office         1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Swartz Creek               1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Ubly Main Office           1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Union Lake                 1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Vernon Main Office         1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Washington Main Office     1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Yale Main Office           1       0            0          0       1      100.00
